Citation Nr: 1739740	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches, for the period since March 22, 2012, to include on an extraschedular basis.  

2.  Entitlement to a total disability rating based upon unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to February 2004.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In January 2013, the Board remanded the issues herein for further development. 

In March 2013, the AOJ increased the migraine headaches evaluation to 30 percent, effective March 1, 2013.

In December 2014, the Board: (1) denied an evaluation in excess of 10 percent for migraine headaches, for the period prior to March 22, 2012; (2) granted an evaluation of 30 percent for migraine headaches, for the period since March 22, 2012; and (3) remanded the TDIU issue.

In June 2015, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand (JMPR) that partially vacated the December 2014 Board decision.  

In January 2016, the Board remanded again for further development.  

In July 2016, the Board denied entitlement to both issues herein.  

In April 2017, the Court granted another JMPR that partially vacated the Board's July 2016 decision.  Regarding migraine headaches, the Court found that the Board applied a standard that conflicted with the Court's interpretation of Diagnostic Code 8100 as explained in Pierce.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Regarding TDIU, the Court found that the Board did not fully address all favorable evidence of record.  This JMPR did not disturb the portion of the July 2016 Board decision that denied an evaluation in excess of 10 percent for migraine headaches, for the period prior to March 22, 2012.  The parties requested to dismiss the appeal with respect to that issue and the Court did so in its April 2017 Order.  As such, that issue is no longer before the Board.   


FINDINGS OF FACT

1.  Since March 22, 2012, the Veteran's migraine headache symptoms (constant head pain; pain on both sides of the head; pain worsens with physical activity; nausea; sensitivity to light; typical duration 1 to 2 days, but sometimes longer; occurring weekly on average, but sometimes more often; characteristic prostrating attacks more frequently than once per month; and depression) have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

2.  Since March 22, 2012, the Veteran's service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 50 percent for migraine headaches, for the period since March 22, 2012, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016). 

2.  The criteria for a schedular TDIU for the period since March 22, 2012, have been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b), 4.19 (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

3.  The criteria for referral for an extraschedular evaluation for TDIU, for the period prior to March 22, 2012, have not been met.  See 38 C.F.R. §§ 4.16(a), 4.16(b), 3.321(b)(1) (2016); Thun, 22 Vet. App. at 111; Johnson, 762 F.3d at 1362.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).
 
The Veteran generally contends that his migraine headaches have been more severe than contemplated by the 30 percent rating for the period since March 22, 2012.  The Veteran also generally contends that his service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation since his last full-time employment in August 2007.  There is no reason to doubt the credibility of the Veteran's reports, as they have remained longitudinally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  
For the reasons discussed below, the Board finds that: (1) since March 22, 2012, the Veteran's migraine headache symptoms (constant head pain; pain on both sides of the head; pain worsens with physical activity; nausea; sensitivity to light; typical duration 1 to 2 days, but sometimes longer; occurring weekly on average, but sometimes more often; characteristic prostrating attacks more frequently than once per month; and depression) have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability; and (2) since March 22, 2012, the Veteran's service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation.  As such, a 50 percent evaluation and TDIU are warranted beginning March 22, 2012.  

Migraine Headaches

As previously mentioned, the Veteran generally contends that his migraine headaches have been more severe than contemplated by the 30 percent rating for the period since March 22, 2012.  For the reasons discussed below, the Board finds that an evaluation of 50 percent is warranted.  

Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated as 30 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated as 50 percent disabling.  Id.  The Court has interpreted the phrase "productive of severe economic inadaptability" to include both "producing" and "capable of producing" economic inadaptability.  See Pierce, 18 Vet. App. at 446.  Further, the criteria for a 50 percent evaluation do not require the Veteran to be incapable of any substantially gainful employment; rather, "[e]vidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; Pierce, 18 Vet. App. at 446; VA's M21-1 Adjudication Procedures Manual (M21-1), III.iv.4.G.7.e.    

Based on the evidence below, the Board finds that the Veteran's comprehensive symptoms for this period include: constant head pain; pain on both sides of the head; pain worsens with physical activity; nausea; sensitivity to light; typical duration 1 to 2 days, but sometimes longer; occurring weekly on average, but sometimes more often; characteristic prostrating attacks more frequently than once per month; and depression.  The Board further finds that these symptoms have most nearly approximated very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability.

During the March 2012 hearing, the Veteran testified that: his headaches occurred weekly on average for the last two to three years, depending on whether he took his medication and blood pressure fluctuations; they lasted around a "couple" of hours if he took medication, but sometimes lasted longer and caused him to go "straight to bed because sleeping is better than popping more pills;" and he had about two prostrating headaches per month that caused him to have to go to a dark space and lay down for several hours.

During the April 2012 VA examination, the examiner assessed that the Veteran's depression was due to his back disability and migraines.  

A June 2012 treatment record from Portland VAMC documented the Veteran's report of "violent headaches." 

A February 2013 treatment record from Portland VAMC documented the Veteran's report of increased migraine frequency over the last two months, to three per week.  The Veteran then stated that "it's actually like one headache that lasts for three days, because it never goes away completely."   

During the March 2013 VA examination, the Veteran reported that: the severity of his headaches had increased since he was last examined in 2008; they occurred "about once per week, severe, usually a day in duration;" they were prostrating and incapacitating about 3 to 4 times per month; they caused general sensitivity to bright light; and he almost always had some lesser degree of headache in the background, but not enough to result in functional impairment.  The examiner assessed the following symptoms: constant head pain; pain on both sides of the head; pain worsens with physical activity; nausea; sensitivity to light; typical duration 1 to 2 days; and characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The examiner opined that the Veteran's headaches would impact his ability to work, in that he would probably miss a few days per month for severe headaches or would be slowed down or distracted if he went to work.

The Veteran's comprehensive symptoms for this period most nearly approximate those contemplated by a 50 percent evaluation.  The 30 percent evaluation only contemplates a frequency of prostrating attacks up to an average of once per month, a frequency which the Veteran's headaches exceed.  Further, a 30 percent evaluation does not consider the duration of the Veteran's attacks, which the Board finds to be prolonged.  Lastly, the Board finds the Veteran's symptoms capable of producing severe economic inadaptability, as someone with the frequency and severity of such symptoms would likely need to use sick leave or unpaid absences beyond what is typically allowed to maintain a substantially gainful occupation.  The record includes notations of the Veteran losing his train of thought and the VA examiner's conclusion that his migraines would cause distraction or missed work a few times a month.  This is sufficient to qualify for severe economic inadaptability.

Additionally, the Board notes that an evaluation of 50 percent is the highest schedular evaluation available for migraine headaches.  All potentially applicable codes have been considered and staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Fenderson v. West, 12 Vet. App. 119, 126-27.

The Board has also considered whether referral for extraschedular consideration is warranted as requested in the June 2017 informal hearing presentation; however, the Board finds that all the symptomatology and impairment caused by the Veteran's migraine headaches are specifically contemplated by the schedular rating criteria and that no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 111.  The schedular rating criteria per Diagnostic Code 8100 specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  Based on the evidence currently of record, the Veteran's migraines manifested as very frequent, completely prostrating headaches with prolonged attacks capable of producing economic inadaptability.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria; comparing the Veteran's disability level and symptomatology of the chronic headaches to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate. 

Additionally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson, 762 F.3d at 1362.  The Veteran is service-connected for: (a) lumbar spine degenerative disc disease at L4-5 and L5-S1 at 40 percent disabling (since March 1, 2004); (b) bilateral lower extremity sciatica at 10 percent disabling each (since March 1, 2004); (c) tinnitus at 10 percent disabling (since March 1, 2004); (d) arachnoid cyst at 0 percent disabling (since March 1, 2004); (e) hypertension at 0 percent disabling (since March 1, 2004); (f) status post laceration residual scalp scar at 0 percent disabling (since March 1, 2004); (g) migraine headaches at 30 percent disabling (10 percent since March 1, 2004; 30 percent since March 22, 2012); and (h) dysthymia with anxiety not otherwise specified at 30 percent disabling (since March 23, 2012).  See March 2015 Codesheet.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Further, there is no medical evidence indicating that the Veteran's migraine headaches combine or interact with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to only the combined effect of multiple conditions.

TDIU

The Veteran also generally contends that his service-connected disabilities have precluded him from obtaining and/or maintaining a substantially gainful occupation since his last full-time employment in August 2007.  For the reasons discussed below, the Board finds that TDIU is warranted since March 22, 2012; however, as the appeal period begins from the May 2008 TDIU application, the Board further finds that referral for extraschedular consideration of TDIU prior to March 22, 2012, is not warranted. 

Schedular TDIU may be assigned when the schedular rating is less than total and it is found that the disabled person is unable to obtain or maintain a substantially gainful occupation as a result of either: (1) a single service-connected disability ratable at 60 percent or more; or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities combined to 60 percent from March 1, 2004, to March 21, 2012.  With the grant of a 50 percent rating herein, effective March 22, 2012, his combined rating is 80 percent on March 22, 2012; and 90 percent from March 23, 2012, forward.  See 38 C.F.R. § 4.25.  As such, the Veteran is eligible for schedular consideration of TDIU since March 22, 2012.

Educationally, the Veteran completed a Bachelor's Degree in Information Technology from the University of Phoenix in May 2008.  See July 2008 TDIU Application.  Additionally, the Veteran reported the following in-service training: all military training for advanced electronics, radar system, tomahawk weapon system, leadership training, and "various college courses."  Id.  Occupationally, the Veteran listed former, full-time employers of: Navy (electronic repair; February 1984 to February 2004); W. Corporation (security; March 2004 to May 2006); and B.B. (computer repair and customer service; May 2006 to August 2007).  Id.  The Veteran indicated that he was unemployed and that he left his last job because of his disability.  The Veteran also wrote that he tried to obtain employment since becoming too disabled to work at: Army (IT training and software support; May 2008); Oregon State Lottery (IT repair; June 2008); and State of Oregon (IT support; April 2008).  The Veteran testified that he has worked since August 2007, but not full-time: part-time census supervisor; part-time robotics/animation/design job; and part-time dog trainer.  See March 2012 hearing transcript.  However, despite the Veteran's educational and occupational achievements, and based on the evidence below, the Board finds that the combined effect of the Veteran's service-connected disabilities have prevented him from obtaining and/or maintaining a substantially gainful occupation since March 22, 2012. 

Throughout the appeal period, the Veteran has reported a number of functional limitations as a result of his service-connected back, sciatic, and migraine disabilities, which include: inability to lift things; inability to sit or stand long enough to perform customer service repairs; numbness and tingling in his arms and loss of feeling in both hands; dropping things; difficulty with simple tasks; pain; difficulty keeping his train of thought; a few days of lost work per month or slowed and distracted work due to migraines; back pain and numbness in the fingers caused by sitting in front of a computer that created difficulty typing; "sciatica" and pain in his legs which prevent him from sitting comfortably and make him afraid of stumbling and falling; feeling like he has no control over the right side of his body on the worst days; need for a structured schedule to obtain proper sleep to reduce pain levels; and all those previously discussed under the migraine headaches section above.  See July 2008 TDIU Application; October 2008 Statement; October 2008 VA examination report; February 2010 Statement; March 2012 hearing transcript; March 2013 VA examination report.  

Further, the Veteran's service-connected psychiatric disability is manifested by: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances (including work or a worklike setting).  See April 2012 VA examination report.  These symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Id.  Moreover, the Board finds that the Veteran's service-connected disabilities of arachnoid cyst (noncompensable), hypertension (noncompensable), status post laceration residual scalp scar (noncompensable), and tinnitus (10 percent since March 1, 2004) have resulted in no functional limitations.  See November 2003 VA examination report; October 2008 VA examination; March 2012 hearing transcript. 

Based on the aforementioned, the Board finds that, since March 22, 2012, the combined functional limitations of the Veteran's service-connected disabilities have prevented him from obtaining and/or maintaining a substantially gainful occupation.  More specifically, the combined functional impairments caused by these disabilities overshadow the educational and occupational skills acquired during and after service and preclude him from obtaining and/or maintaining a substantially gainful occupation.  From the Veteran's aforementioned educational and occupational history, the Board finds that the Veteran may have acquired: various interpersonal skills (supervising others; leading others; and tending to customers) and knowledge of security and IT concepts.  However, when combining the aforementioned functional impacts, the combined severity of limitation would likely cause the Veteran to use sick leave or unpaid absences beyond what is typically allowed to maintain a substantially gainful occupation.  As such, schedular TDIU is warranted. 

Additionally, as previously noted, the appeal period began in May 2008, when the Veteran filed his TDIU application.  Because the Veteran was not schedularly eligible for consideration of TDIU before March 22, 2012, the Board has also considered whether the evidence prior to March 22, 2012, warrants referral for extraschedular consideration.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  To prevail, the record must reflect some factor which takes the case outside the norm.  The sole fact that the Veteran was unemployed or had difficulty obtaining employment is not enough to warrant a referral; rather, the ultimate question is whether the Veteran's combined service-connected disabilities, despite falling short of the schedular criteria for TDIU consideration, nevertheless prevented him from being capable of the mental and physical acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Before March 22, 2012, the Veteran was service-connected for: (a) lumbar spine degenerative disc disease at L4-5 and L5-S1 at 40 percent disabling (since March 1, 2004); (b) bilateral lower extremity sciatica at 10 percent disabling each (since March 1, 2004); (c) tinnitus at 10 percent disabling (since March 1, 2004); (d) arachnoid cyst at 0 percent disabling (since March 1, 2004); (e) hypertension at 0 percent disabling (since March 1, 2004); (f) status post laceration residual scalp scar at 0 percent disabling (since March 1, 2004); and (g) migraine headaches at 10 percent disabling (since March 1, 2004).  See March 2015 Codesheet.  

As previously discussed, the Board finds that the Veteran's service-connected disabilities of arachnoid cyst (noncompensable), hypertension (noncompensable), status post laceration residual scalp scar (noncompensable), and tinnitus (10 percent since March 1, 2004) resulted in no functional limitations.  See November 2003 VA examination report; October 2008 VA examination; March 2012 hearing transcript.

Further, the Board finds that the Veteran's pre-March 22, 2012, migraines (10 percent since March 1, 2004; and not increased to 30 percent until March 22, 2012) resulted in pain twice per week, with some relief from medication, that occasionally caused him to take a few days off, although he "tend[ed] to tough it out" at work.  See November 2003 VA examination report.  Although the Veteran had associated nausea and photophobia, these migraines were not yet prostrating.  Id.  The November 2003 VA examiner found these migraines "not terribly disabling."  Id.  There is no indication that the Veteran's occasional few days off or aforementioned symptoms resulted in functional limitations preclusive of obtaining or maintaining employment, as the Veteran would have still been capable of the mental and physical acts required by employment.  See Van Hoose, 4 Vet. App. at 361.

Moreover, the Board finds that the Veteran's lumbar spine disability (40 percent since March 1, 2004) and bilateral lower extremity sciatica (10 percent since March 1, 2004) resulted in pain, numbness, and tingling that caused the following functional limitations: bending; lifting; twisting; any jarring activities (such as running, jumping, etc.); weakness; fatigability.  See November 2003 VA examination report.  There is no indication, however, that the Veteran's aforementioned symptoms resulted in functional limitations preclusive of obtaining or maintaining employment. 

Combining the Veteran's pre-March 22, 2012, service-connected disabilities, the Board finds that the Veteran would have the following functional limitations cumulatively: bending; lifting; twisting; any jarring activities (such as running, jumping, etc.); weakness; fatigability; and occasionally a few days off.  There is no indication that these cumulative functional limitations eliminated the Veteran's capacity to perform any mental or physical act required by employment.  Id.  Specifically, there is no indication that the Veteran would not have still been able to perform sedentary employment, with the occasional few days off to allow for migraine symptoms.  Further, there is no indication that the Veteran's occasional few days off required the use of sick leave or unpaid absence.  See Pierce, 18 Vet. App. at 446.

Based on the aforementioned evidence, the Board finds that, until March 22, 2012, the Veteran still had the mental and physical capacity required by employment.  Specifically, the Board highlights that the Veteran's psychiatric disability was not service-connected until March 23, 2012.  The aforementioned symptoms associated with this disability cause the aforementioned functional limitations, which, when combined with the pre-March 22, 2012, service-connected disabilities, elevate the level of impairment to that contemplated by a TDIU.  As such, the Board finds that referral for extraschedular consideration of TDIU prior to March 22, 2012, is not warranted.



	





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation of 50 percent for migraine headaches, for the period since March 22, 2012, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a schedular TDIU for the period since March 22, 2012, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to referral for an extraschedular evaluation for TDIU, for the period prior to March 22, 2012, is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


